Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.161 Filed 08/18/20 Page 1 of 27




           EXHIBIT 7
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.162
                                                  Sport-Mask              Filed 08/18/20 Page 2 of 27
                                                             #3 - CreeStock.com


                                                                                        0
                                (https://creestock.com/)                   (https://creestock.com/cart/)



   慄




                                                                                                      




       Carhartt – Sport-Mask #3

       $59.95
       Tip: You should buy in packs of 3 or 5 to save money and shipping costs

https://creestock.com/product/carhartt-sport-mask-3/                                                        1/6
5/5/2020    Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                            No. -1-7,   PageID.163
                                                   Sport-Mask              Filed 08/18/20 Page 3 of 27
                                                              #3 - CreeStock.com



             $29.95 –                      Share (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                   SELECT OPTIONS and get your 10% discount!
                                                                                                         
               $149.95                                            Share
                                                                     MASK-3/)



       Combo :          3 MASKS & 6 FILTERS

                                                                                                   懶 Clear


        -     1     +                                              ADD TO CART




        Add to wishlist
            Size Guide

       Categories: Face Mask (https://creestock.com/product-category/face-mask/) ,
       Sport Mask (https://creestock.com/product-category/sport-mask/) ,
       Tool (https://creestock.com/product-category/tool/) ,
       Tools (https://creestock.com/product-category/tools/)


       Tag: Carhartt (https://creestock.com/product-tag/carhartt/)


       Share:         


                                                            Description

                                                       Additional information

                                                            Reviews (0)

                                                        Shipping & Delivery


   Specification:
   Material: soft fabric, mask with PM 2.5 filter
   Color: as the picture shown




https://creestock.com/product/carhartt-sport-mask-3/                                                         2/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.164
                                                  Sport-Mask              Filed 08/18/20 Page 4 of 27
                                                             #3 - CreeStock.com

   Features:
   1.Soft fabric,
            $29.95comfortable
                    –       SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
   2.Breathable, washable and reusable
                                                                                                               
           $149.95                                        MASK-3/)
   3.The length of widened and high elastic earband can be adjusted at will
   4.Each mask with filter should be replaced once or twice a week


   How to Use:
   1.Open face mask insert one filter
   2.Cover your nose and mouth with a mask
   3.Adjust the buckle on both sides of the mask to the best position
   4.Adjust the nose clip to fit your nose


   Please Note:


   Normally, one filter is expected to be used for up to 30 days. However, it is recommended to change the filter at
   any time during flu or heavy pollution periods.




https://creestock.com/product/carhartt-sport-mask-3/                                                                   3/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.165
                                                  Sport-Mask              Filed 08/18/20 Page 5 of 27
                                                             #3 - CreeStock.com



             $29.95 –              SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                                                                                        
               $149.95                                         MASK-3/)




                                                       RELATED PRODUCTS

https://creestock.com/product/carhartt-sport-mask-3/                                                        4/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.166
                                                  Sport-Mask              Filed 08/18/20 Page 6 of 27
                                                             #3 - CreeStock.com


                                      
               $29.95 –            SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                                                                                               
                $149.95                                      MASK-3/)




   (https://creestock.com/produc
               sport-mask-6/)

                 Carhartt – Sport-M

           $29.95 – $149.95

               Select Options




   Our Happy Customers




                                                                                                            

   ★★★★★                                                             ★★★★★
   Thank you for my mask. I love it!!😷💕😝                             I am very happy with this purchase! Both mas
                                                                     very well and looked great! I loved that they arr
                                                                     small plastic bags too. They also shipped very
                                                                     appreciated since I have been wanting to get a
                                                                     weeks. Great customer service. I would definite
                                                                     this seller again!




https://creestock.com/product/carhartt-sport-mask-3/                                                                5/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.167
                                                  Sport-Mask              Filed 08/18/20 Page 7 of 27
                                                             #3 - CreeStock.com



       $29.95 –                    SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
   CORPORATE                                                                                            
        $149.95                                                          MASK-3/)
   Contact Us (https://creestock.com/contact-us/)

   Privacy Policy (https://creestock.com/privacy-policy/)

   DMCA (https://creestock.com/dmca/)

     Acceptable Use Policy Violation (https://creestock.com/dmca/acceptable-use-policy-violation/)

     Intellectual Property Claim (https://creestock.com/dmca/intellectual-property-claim/)

   Terms of service (https://creestock.com/terms-of-service/)


   INFORMATION

   Track Order (https://creestock.com/track-order/)

   Refund & Return (https://creestock.com/refund-return/)

   Shipping & Delivery (https://creestock.com/shipping-delivery/)


   MORE INFO


     Mail: support@creestock.com

     Address: 17600 Yonge St, Newmarket, ON L3Y 4Z1, Canada

     Support Time: 8h30 AM : 5h30 PM




                                                © 2019 CreeStock.com (/). All rights reserved.
                                                            Currency: USD (US Dollar)


                                                                




https://creestock.com/product/carhartt-sport-mask-3/                                                        6/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                           No. -1-7,   PageID.168
                                                  Sport-Mask              Filed 08/18/20 Page 8 of 27
                                                             #6 - CreeStock.com


                                                                                        0
                                (https://creestock.com/)                   (https://creestock.com/cart/)



   慄




                                                                                                      




       Carhartt – Sport-Mask #6

       $59.95
       Tip: You should buy in packs of 3 or 5 to save money and shipping costs

https://creestock.com/product/carhartt-sport-mask-6/                                                        1/6
5/5/2020    Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                            No. -1-7,   PageID.169
                                                   Sport-Mask              Filed 08/18/20 Page 9 of 27
                                                              #6 - CreeStock.com



             $29.95 –                      Share (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                   SELECT OPTIONS and get your 10% discount!
                                                                                                         
               $149.95                                            Share
                                                                     MASK-6/)



       Combo :          3 MASKS & 6 FILTERS

                                                                                                   懶 Clear


        -     1     +                                              ADD TO CART




        Add to wishlist
            Size Guide

       Categories: Face Mask (https://creestock.com/product-category/face-mask/) ,
       Sport Mask (https://creestock.com/product-category/sport-mask/) ,
       Tool (https://creestock.com/product-category/tool/) ,
       Tools (https://creestock.com/product-category/tools/)


       Tag: Carhartt (https://creestock.com/product-tag/carhartt/)


       Share:         


                                                            Description

                                                       Additional information

                                                            Reviews (0)

                                                        Shipping & Delivery


   Specification:
   Material: soft fabric, mask with PM 2.5 filter
   Color: as the picture shown




https://creestock.com/product/carhartt-sport-mask-6/                                                         2/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                          No. 1-7,      PageID.170
                                                  - Sport-Mask             Filed 08/18/20 Page 10 of 27
                                                               #6 - CreeStock.com

   Features:
   1.Soft fabric,
            $29.95comfortable
                    –       SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
   2.Breathable, washable and reusable
                                                                                                               
           $149.95                                        MASK-6/)
   3.The length of widened and high elastic earband can be adjusted at will
   4.Each mask with filter should be replaced once or twice a week


   How to Use:
   1.Open face mask insert one filter
   2.Cover your nose and mouth with a mask
   3.Adjust the buckle on both sides of the mask to the best position
   4.Adjust the nose clip to fit your nose


   Please Note:


   Normally, one filter is expected to be used for up to 30 days. However, it is recommended to change the filter at
   any time during flu or heavy pollution periods.




https://creestock.com/product/carhartt-sport-mask-6/                                                                   3/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                          No. 1-7,      PageID.171
                                                  - Sport-Mask             Filed 08/18/20 Page 11 of 27
                                                               #6 - CreeStock.com



             $29.95 –              SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                                                                                          
               $149.95                                         MASK-6/)




                                                       RELATED PRODUCTS

https://creestock.com/product/carhartt-sport-mask-6/                                                          4/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                          No. 1-7,      PageID.172
                                                  - Sport-Mask             Filed 08/18/20 Page 12 of 27
                                                               #6 - CreeStock.com


                                      
               $29.95 –            SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
                                                                                                               
                $149.95                                      MASK-6/)




   (https://creestock.com/produc
               sport-mask-3/)

                 Carhartt – Sport-M

           $29.95 – $149.95

               Select Options




   Our Happy Customers




                                                                                                            

   ★★★★★                                                             ★★★★★
   Thank you for my mask. I love it!!😷💕😝                             I am very happy with this purchase! Both mas
                                                                     very well and looked great! I loved that they arr
                                                                     small plastic bags too. They also shipped very
                                                                     appreciated since I have been wanting to get a
                                                                     weeks. Great customer service. I would definite
                                                                     this seller again!




https://creestock.com/product/carhartt-sport-mask-6/                                                                5/6
5/5/2020   Case 2:20-cv-12225-GCS-APP ECFCarhartt
                                          No. 1-7,      PageID.173
                                                  - Sport-Mask             Filed 08/18/20 Page 13 of 27
                                                               #6 - CreeStock.com



       $29.95 –                    SELECT OPTIONS (HTTPS://CREESTOCK.COM/PRODUCT/CARHARTT-SPORT-
   CORPORATE                                                                                              
        $149.95                                                          MASK-6/)
   Contact Us (https://creestock.com/contact-us/)

   Privacy Policy (https://creestock.com/privacy-policy/)

   DMCA (https://creestock.com/dmca/)

     Acceptable Use Policy Violation (https://creestock.com/dmca/acceptable-use-policy-violation/)

     Intellectual Property Claim (https://creestock.com/dmca/intellectual-property-claim/)

   Terms of service (https://creestock.com/terms-of-service/)


   INFORMATION

   Track Order (https://creestock.com/track-order/)

   Refund & Return (https://creestock.com/refund-return/)

   Shipping & Delivery (https://creestock.com/shipping-delivery/)


   MORE INFO


     Mail: support@creestock.com

     Address: 17600 Yonge St, Newmarket, ON L3Y 4Z1, Canada

     Support Time: 8h30 AM : 5h30 PM




                                                © 2019 CreeStock.com (/). All rights reserved.
                                                            Currency: USD (US Dollar)


                                                                




https://creestock.com/product/carhartt-sport-mask-6/                                                          6/6
Carhartt - Sport-Mask #6 - PiperMall.com                                Page 1 of 5
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.174 Filed 08/18/20 Page 14 of 27


                                                                                    0
                   (https://pipermall.com/)                       (https://pipermall.com/cart/)




    慄



                                                           Carhartt – Sport-Mask
                                                           #6

                                                           $59.95
                                                           Tip: You should buy in packs of 3 or
                                                           5 to save money and shipping costs



                                                                   Share and get your 10%
                                                                         discount!
                                                                                ­   Share




                                                           Combo :           3 MASKS & 6 FILT 

                                                                                                  懶 Clear


                                                               -     1   +              ADD TO CART




                                                            Add to wishlist




                                                                   Size Guide

                                                           Categories:
                                                           Face Mask
                                                           (https://pipermall.com/product-
                                                           category/face-mask/)
                                                           ,
                                                           Sport Mask
                                                           (https://pipermall.com/product-
                                                       
                                                           category/sport-mask/)
                                                           ,
                                                           Tool (https://pipermall.com/product-
                                                           category/tool/)
                                                           ,
                                                           Tools
                                                           (https://pipermall.com/product-
                                                           category/tools/)




https://pipermall.com/product/carhartt-sport-mask-6/                                                  5/5/2020
Carhartt - Sport-Mask #6 - PiperMall.com                                Page 2 of 5
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.175 Filed 08/18/20 Page 15 of 27


                                                                                       Tag:
                                                                                       Carhartt
                                                                                       (https://pipermall.com/product-
                                                                                       tag/carhartt/)


                                                                                       Share:   Ø  ¦              




            Description            Additional information                Reviews (0)     Shipping & Delivery


    Specification:
    Material: soft fabric, mask with PM 2.5 filter
    Color: as the picture shown


    Features:
    1.Soft fabric, comfortable
    2.Breathable, washable and reusable
    3.The length of widened and high elastic earband can be adjusted at will
    4.Each mask with filter should be replaced once or twice a week


    How to Use:
    1.Open face mask insert one filter
    2.Cover your nose and mouth with a mask
    3.Adjust the buckle on both sides of the mask to the best position
    4.Adjust the nose clip to fit your nose


    Please Note:




https://pipermall.com/product/carhartt-sport-mask-6/                                                                     5/5/2020
Carhartt - Sport-Mask #6 - PiperMall.com                                Page 3 of 5
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.176 Filed 08/18/20 Page 16 of 27


    Normally, one filter is expected to be used for up to 30 days. However, it is recommended to change the filter at any time during
    flu or heavy pollution periods.




https://pipermall.com/product/carhartt-sport-mask-6/                                                                            5/5/2020
Carhartt - Sport-Mask #6 - PiperMall.com                                Page 4 of 5
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.177 Filed 08/18/20 Page 17 of 27




                                               RELATED PRODUCTS




    (https://pipermall.com/product/carhartt-
    sport-mask-3/)

    Carhartt – Sport-Mask #3

    $29.95 – $149.95




    Our Happy Customers




https://pipermall.com/product/carhartt-sport-mask-6/                       5/5/2020
Carhartt - Sport-Mask #6 - PiperMall.com                                Page 5 of 5
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.178 Filed 08/18/20 Page 18 of 27




    ★★★★★                                                                                        ★★★★★
    Thank you for my mask. I love it!!😷💕😝                                                        I am very happy with this purchase!
                                                                                                 loved that they arrived folded in sm
                                                                                                 which I appreciated since I have bee
                                                                                                 customer service. I would definitely




    CORPORATE                                 INFORMATION                                    MORE INFO

    Contact Us                                Track Order                                    Ó support@pipermall.com
    (https://pipermall.com/contact-us/)       (https://pipermall.com/track-order/)
                                                                                             Ǒ Support Time: 8h30 AM : 5h30 PM
    Privacy Policy                            Refund & Return
    (https://pipermall.com/privacy-           (https://pipermall.com/refund-return/)
    policy/)
                                              Shipping & Delivery
    DMCA (https://pipermall.com/dmca/)        (https://pipermall.com/shipping-
                                              delivery/)
      Acceptable Use Policy Violation
    (https://pipermall.com/dmca/acceptable- TERMS OF SERVICE
    use-policy-violation/)                    (https://pipermall.com/terms-of-
                                              service/)
      Intellectual Property Claim
    (https://pipermall.com/dmca/intellectual-
    property-claim/)

    TERMS OF SERVICE
    (https://pipermall.com/terms-of-
    service/)




                                            © 2019 PiperMall.com (/). All rights reserved.
                                                        Currency: USD (US Dollar)


                                                        Ø  ¦                




https://pipermall.com/product/carhartt-sport-mask-6/                                                                         5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 1 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.179 Filed 08/18/20 Page 19 of 27



                                                                       0
                       (https://pipermall.com/)           (https://pipermall.com/cart/)




  慄




https://pipermall.com/product/carhartt-sport-mask-3/                                  5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 2 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.180 Filed 08/18/20 Page 20 of 27




                                                                          




https://pipermall.com/product/carhartt-sport-mask-3/                       5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 3 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.181 Filed 08/18/20 Page 21 of 27




    Carhartt – Sport-Mask #3

    $59.95
    Tip: You should buy in packs of 3 or 5 to save money and shipping costs



                               Share and get your 10% discount!
                                                ­   Share




    Combo :         3 MASKS & 6 FILTERS         
                                                                                  懶 Clear


     -     1    +                                   ADD TO CART




     Add to wishlist




         Size Guide

    Categories: Face Mask (https://pipermall.com/product-category/face-mask/) ,
    Sport Mask (https://pipermall.com/product-category/sport-mask/) ,
    Tool (https://pipermall.com/product-category/tool/) ,
    Tools (https://pipermall.com/product-category/tools/)


    Tag: Carhartt (https://pipermall.com/product-tag/carhartt/)


    Share:     Ø  ¦               



https://pipermall.com/product/carhartt-sport-mask-3/                               5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 4 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.182 Filed 08/18/20 Page 22 of 27




                                              Description

                                       Additional information

                                              Reviews (0)

                                        Shipping & Delivery


  Specification:
  Material: soft fabric, mask with PM 2.5 filter
  Color: as the picture shown


  Features:
  1.Soft fabric, comfortable
  2.Breathable, washable and reusable
  3.The length of widened and high elastic earband can be adjusted at will
  4.Each mask with filter should be replaced once or twice a week


  How to Use:
  1.Open face mask insert one filter
  2.Cover your nose and mouth with a mask
  3.Adjust the buckle on both sides of the mask to the best position
  4.Adjust the nose clip to fit your nose


  Please Note:


  Normally, one filter is expected to be used for up to 30 days. However, it is recommended to change
  the filter at any time during flu or heavy pollution periods.




https://pipermall.com/product/carhartt-sport-mask-3/                                            5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 5 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.183 Filed 08/18/20 Page 23 of 27




https://pipermall.com/product/carhartt-sport-mask-3/                       5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 6 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.184 Filed 08/18/20 Page 24 of 27




https://pipermall.com/product/carhartt-sport-mask-3/                       5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 7 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.185 Filed 08/18/20 Page 25 of 27



                                  RELATED PRODUCTS

                                         




  (https://pipermall.com/product/carhartt-
  sport-mask-6/)

  Carhartt – Sport-Mask #6

  $29.95 – $149.95
   Select options




  Our Happy Customers




https://pipermall.com/product/carhartt-sport-mask-3/                       5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 8 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.186 Filed 08/18/20 Page 26 of 27




                                                                                             




  ★★★★★                                                                                      ★★★★★
  Thank you for my mask. I love it!!😷💕😝                                                      I am very
                                                                                             loved tha
                                                                                             which I a
                                                                                             custome




  CORPORATE

  Contact Us (https://pipermall.com/contact-us/)

  Privacy Policy (https://pipermall.com/privacy-policy/)

  DMCA (https://pipermall.com/dmca/)

    Acceptable Use Policy Violation (https://pipermall.com/dmca/acceptable-use-policy-violation/)

    Intellectual Property Claim (https://pipermall.com/dmca/intellectual-property-claim/)

  TERMS OF SERVICE (https://pipermall.com/terms-of-service/)


  INFORMATION

  Track Order (https://pipermall.com/track-order/)

  Refund & Return (https://pipermall.com/refund-return/)

  Shipping & Delivery (https://pipermall.com/shipping-delivery/)

  TERMS OF SERVICE (https://pipermall.com/terms-of-service/)




https://pipermall.com/product/carhartt-sport-mask-3/                                         5/5/2020
Carhartt - Sport-Mask #3 - PiperMall.com                                Page 9 of 9
 Case 2:20-cv-12225-GCS-APP ECF No. 1-7, PageID.187 Filed 08/18/20 Page 27 of 27


  MORE INFO


   support@pipermall.com

   Support Time: 8h30 AM : 5h30 PM




                              © 2019 PiperMall.com (/). All rights reserved.
                                          Currency: USD (US Dollar)


                                              




https://pipermall.com/product/carhartt-sport-mask-3/                           5/5/2020
